DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph 22 of the published specification (Pub. No.: US 2021/0212819), the first two lines, region 144 is mislabeled “support region” and region 142 is mislabeled “sealing region.”  Region 144 should be the sealing region, and region 142 should be the support region.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braido et al. (Pub. No.: US 2017/0189174). 
Braido et al. (hereinafter, Braido) discloses a system (e.g., fig. 7A-E; 4A-F) for endovascular heart valve repair, the system comprising: a delivery catheter (e.g., fig. 4A-F; para. 146) comprising a retractable sheath 342; and a valve assembly 708 disposed within the retractable sheath 342 in a delivery position (e.g., fig. 4A, para. 146), the valve assembly (fig. 7A-E) comprising: a stent 706 having a proximal end 704 and a distal end 702, the stent having an outer surface and an inner surface defining a stent lumen (e.g., fig. 7A, valve is located within the lumen); and a sealable heart valve 708 connected to the stent (fig. 7A), the sealable heart valve 708 having a proximal end (seen in fig. 7A, near upper portion of callout 740) and a distal end 723, the sealable heart valve 708 having an outer surface, an inner surface defining a valve lumen (where blood flows), and a thickness between the outer surface and the inner surface, wherein 
For claim 2, the system further comprises at least one gathering wire 730 connected at a distal end near the distal end 723 of the sealable heart valve in the delivery position (fig. 7B, 7D; para. 141).  
For claim 3, the sealable heart valve comprises at least one gathering wire connector 732.  
For claim 4, the at least one gathering wire 730 is pulled proximally until the sealing region is in the sealing position (para. 141, 143).  
For claim 5, the at least one gathering wire 730 is released from the sealable heart valve when the sealing region is fixedly in the sealing position (para. 145).  
For claim 7, the sealing region 722 comprises a valley 724 between a first ridge 726 and a second adjacent ridge in the delivery position (para. 141; fig. 7B, 7D).  
For claim 8, in the sealing position (fig. 7C, 7E), the first ridge abuts the second ridge (fig. 7C, 7E; para. 143).  
For claim 9, the sealable heart valve comprises a biomaterial (e.g., para. 81, 96-97). 
For claim 10, the biomaterial is a cross-linked biomaterial (e.g., glycerol impregnated bovine tissue, para. 97).  
For claim 11, the sealable heart valve 708 comprises a leaflet region between the proximal end and the sealing region, wherein the leaflet region comprises at least one leaflet 178 and at least one commissure 166 (e.g., fig. 1, 7; para. 80, 82).  
For claim 12, Braido discloses a sealable heart valve 708 (e.g., fig. 7A-E) comprising: an outer surface extending from a proximal end (seen in fig. 7A, near upper portion callout 740) to a distal end 723; an inner surface extending from the proximal end to the distal end wherein the inner surface defines a lumen (e.g., fig. 7A, where the valve is located); a thickness between the outer surface and the inner surface; a leaflet region between the proximal end and the distal end comprising at least one leaflet 178 and at least one commissure 166 (e.g., fig. 1, 7, para. 80, 82); and a sealing region 722 extending proximally from the distal end 723 to the leaflet region (e.g., fig. 7A), the sealing region 722 comprising a plurality of axially adjacent rings forming a plurality of ridges 726 (e.g., fig. 7A-E), the sealing region having a delivery position (e.g., fig. 7B, 7D) and a sealing position (e.g., fig. 7C, 7E), wherein in the delivery position, the sealing region has a first length  (e.g., fig. 7B, 7D), and in the sealing position, the sealing region has a second length less than the first length (e.g., fig. 7C, 7E).  
For claim 14, the sealing region 722 comprises a valley 724 between a first ridge 726 and a second ridge in the delivery position (para. 141; fig. 7B, 7D).  
For claim 15, in the sealing position (e.g., fig. 7C, 7E), the first ridge abuts the second ridge (fig. 7C, 7E; para. 143).
For claim 16, the sealable heart valve comprises at least one gathering wire 730 connector 732.  
For claim 17, Braido discloses a valve assembly (e.g., fig. 7A-E) for endovascular heart valve repair (abstract), the valve assembly comprising: a stent 706 having a proximal end 704 and a distal end 702, the stent having an outer surface, an inner surface defining a stent lumen (e.g., fig. 7A, valve is located within the lumen); and a sealable heart valve 708 connected to the stent (fig. 7A), the sealable heart valve 708 having a proximal end (seen in fig. 7A, near upper portion of callout 740) and a distal end 723, the sealable heart valve 708 having an outer surface, an inner surface defining a valve lumen (where blood flows), and a thickness between the outer surface and the inner surface, wherein the sealable heart valve 708 has a sealing region 722 that extends distally (fig. 7A) from the distal end 702 of the stent 706, the sealing region comprising a plurality of axially adjacent rings forming a plurality of ridges 726 (e.g., fig. 7B, 7D), the sealing region 722 having a delivery position (e.g., fig. 7B, 7D) and a sealing position (e.g., fig. 7C, 7E), wherein in the delivery position, the sealing region has a first length (e.g., fig. 7B, 7D), and in the sealing position, the sealing region has a second length less than the first length (e.g., fig. 7C, 7E) and a thickness in the sealing position is greater in the sealing position than in the delivery position (compare thickness of fig. 7C, 7E to thickness of fig. 7B, 7D).  
For claim 18, the sealing region 722 comprises at least a first ridge 726 and a second ridge 726 with a valley 724 between the first ridge and the second ridge (para. 141, fig. 7B. 7D).  
For claim 19, in the sealing position, the stent has a deployed diameter and the sealing region has a diameter greater than the deployed diameter of the stent (fig. 7A).  
For claim 20, the sealable heart valve 708 comprises at least one gathering wire 730 connector 732.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/SUBA GANESAN/Primary Examiner, Art Unit 3774